EXHIBIT 10.1

 

SECOND SUPPLEMENT TO AMENDED AND RESTATED NOTE PURCHASE AGREEMENT

 

NEW MOUNTAIN FINANCE CORPORATION

 

Dated as of

January 30, 2018

 

To the Purchaser(s) named in

Schedule A hereto

 

Ladies and Gentlemen:

 

This Second Supplement to Amended and Restated Note Purchase Agreement (the
“Supplement”) is between New Mountain Finance Corporation, a Delaware
corporation (the “Company”), and the institutional investors named on Schedule A
attached hereto (the “Purchasers”).

 

Reference is hereby made to that certain Amended and Restated Note Purchase
Agreement dated as of September 30, 2016 (the “Note Purchase Agreement”) among
the Company, the First Closing Purchasers listed on Schedule B-1 thereto and the
Second Closing Purchasers listed on Schedule B-2 thereto.  Except as otherwise
provided in paragraphs 4 and 6 below with respect to replacements of “Second
Closing Notes,” “Second Closing,” “Second Closing Purchaser,” and “Effective
Date” all capitalized terms not otherwise defined herein shall have the same
meaning as specified in the Note Purchase Agreement.  Reference is further made
to Section 4.14 of the Note Purchase Agreement which requires that, prior to the
delivery of any Additional Notes, the Company and each Additional Purchaser
shall execute and deliver a Supplement.  The Series 2018A Notes (as defined
below) constitute Additional Notes under the Note Purchase Agreement.

 

The Company hereby agrees with the Purchaser(s) as follows:

 

1.                                      The Company has authorized the issue and
sale of $90,000,000 aggregate principal amount of its 4.87% Series 2018A Senior
Notes due January 30, 2023 (the “Series 2018A Notes”).  The Series 2018A Notes,
together with the Series 2016 Notes issued pursuant to the Note Purchase
Agreement, the Series 2017A Notes issued pursuant to that certain First
Supplement to Amended and Restated Note Purchase Agreement dated as of June 30,
2017, and each series of Additional Notes which may from time to time hereafter
be issued pursuant to the provisions of Section 2.2 of the Note Purchase
Agreement, are collectively referred to as the “Notes” (such term shall also
include any such notes issued in substitution therefor pursuant to Section 13 of
the Note Purchase Agreement).  The Series 2018A Notes shall be substantially in
the form set out in Exhibit 1 hereto with such changes therefrom, if any, as may
be approved by the Purchaser(s) and the Company.

 

--------------------------------------------------------------------------------


 

2.                                      Subject to the terms and conditions
hereof and as set forth in the Note Purchase Agreement and on the basis of the
representations and warranties hereinafter set forth, the Company agrees to
issue and sell to each Purchaser, and each Purchaser agrees to purchase from the
Company, Series 2018A Notes in the principal amount set forth opposite such
Purchaser’s name on Schedule A hereto at a price of 100% of the principal amount
thereof on the Closing Date.

 

3.                                      The sale and purchase of the Series
2018A Notes to be purchased by each Purchaser shall occur at the offices of
Chapman and Cutler LLP, 111 West Monroe Street, Chicago, Illinois 60603, at 9:00
A.M. Chicago time, at a closing (the “Closing”) on January 30, 2018 (the
“Closing Date”).  At the Closing, the Company will deliver to each Purchaser the
Series 2018A Notes to be purchased by such Purchaser in the form of a single
Series 2018A Note (or such greater number of Series 2018A Notes in denominations
of at least $100,000 as such Purchaser may request) dated the date of the
Closing and registered in such Purchaser’s name (or in the name of such
Purchaser’s nominee), against delivery by such Purchaser to the Company or its
order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company to account number XXXXXXXXXXXX at U.S. Bank National Association, in
Boston, MA, ABA No. XXXXXXXXX.  If, at the Closing, the Company shall fail to
tender such Series 2018A Notes to any Purchaser as provided above in this
Section 3, or any of the conditions specified in Section 4 shall not have been
fulfilled to any Purchaser’s satisfaction, such Purchaser shall, at such
Purchaser’s election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights such Purchaser may have by reason
of such failure or such nonfulfillment.

 

4.                                      The Company represents and warrants to
each Purchaser, as of the Closing Date, (or, if any such representations and
warranties expressly relate to an earlier date, then as of such earlier date),
each of the matters set forth in Section 5 of the Note Purchase Agreement, as
specified subsections of such Section 5 have been supplemented, amended or
superseded as set forth on Exhibit A hereto.  The obligation of each Purchaser
to purchase and pay for the Series 2018A Notes to be sold to such Purchaser at
the Closing is subject to the fulfillment to such Purchaser’s satisfaction,
prior to or at the Closing, of (i) the conditions set forth in Section 4 of the
Note Purchase Agreement with respect to the Series 2018A Notes to be purchased
at the Closing as if each reference to “Second Closing Notes,” “Second Closing,”
“Second Closing Purchaser,” “Effective Date,” “Schedule B-2,” and “Schedule 5.5”
set forth therein was replaced by “Series 2018A Notes,” the “Closing,” the
“Purchaser,” the “Closing Date,” “Schedule A,” and “Schedule 5.5C” (each as
defined in or attached to this Supplement), respectively, and except to the
extent such conditions set forth in Section 4 of the Note Purchase Agreement are
supplemented, amended or superseded hereby, and (ii) the following additional
conditions:

 

(a)                                 Except as supplemented, amended or
superseded by the representations and warranties set forth in Exhibit A hereto,
each of the representations and warranties of the Company set forth in Section 5
of the Note Purchase Agreement shall be correct as of the date of Closing
(except for representations and warranties which apply to a specific earlier
date which shall be true as of such earlier date or as of the date specified in

 

2

--------------------------------------------------------------------------------


 

Exhibit A to the extent such provision is superseded in Exhibit A) and the
Company shall have delivered to each Purchaser an Officer’s Certificate, dated
the date of the Closing certifying that such condition has been fulfilled.

 

(b)                                 Contemporaneously with the Closing, the
Company shall sell to each Purchaser, and each Purchaser shall purchase, the
Series 2018A Notes to be purchased by such Purchaser at the Closing as specified
in Schedule A.

 

5.                                      The terms of Section 8 of the Note
Purchase Agreement shall apply to the Series 2018A Notes except that the proviso
in the first sentence of Section 8.2 of the Note Purchase Agreement shall be
amended in its entirety to read as follows:

 

“provided, that at any time on or after February 15, 2021 the Company may, at
its option, upon notice as provided below, prepay all or any part of the Series
2016 Notes at 100% of the principal amount so prepaid, together with, in each
case, accrued interest to the prepayment date; provided, further, that at any
time on or after April 15, 2022 the Company may, at its option, upon notice as
provided below, prepay all or any part of the Series 2017A Notes at 100% of the
principal amount so prepaid, together with, in each case, accrued interest to
the prepayment date; provided, further, that at any time on or after October 30,
2022 the Company may, at its option, upon notice as provided below, prepay all
or any part of the Series 2018A Notes at 100% of the principal amount so
prepaid, together with, in each case, accrued interest to the prepayment date.”

 

6.                                      Each Purchaser represents and warrants
that the representations and warranties set forth in Section 6 of the Note
Purchase Agreement are true and correct on the date hereof with respect to the
purchase of the Series 2018A Notes by such Purchaser as if each reference to
“Second Closing Notes,” “Second Closing” and “Second Closing Purchaser” set
forth therein was replaced by “Series 2018A Notes,” the “Closing” and the
“Purchaser,” respectively, and each reference to “this Agreement” therein was
modified to refer to the Note Purchase Agreement as supplemented by this
Supplement.

 

Each Purchaser further represents and warrants that such Purchaser:

 

(a)                                 is an “accredited investor” within the
meaning of Rule 501(a)(1), (2), (3) or (7) under the Securities Act;

 

(b)                                 has reviewed the Disclosure Documents and
has been furnished with all other materials that it considers relevant to a
purchase of the Notes, has had a full opportunity to ask questions of and
receive answers from the Company or any person or persons acting on behalf of
the Company concerning the terms and conditions of a purchase of the Notes and
no statement or printed material which is contrary to the

 

3

--------------------------------------------------------------------------------


 

Disclosure Documents has been made or given to the purchaser by or on behalf of
the Company; and

 

(c)                                  is not relying upon, and has not relied
upon, any statement, representation or warranty made by any person, including,
without limitation, Goldman Sachs & Co. LLC, any of its affiliates or any of its
or their control persons, officers, directors or employees, except for the
statements, representations and warranties contained in the Note Purchase
Agreement (as supplemented, amended or superseded hereby) and the other
Disclosure Documents, in making its decision to purchase the Notes.

 

7.                                      The Company and each Purchaser agree to
be bound by and comply with the terms and provisions of the Note Purchase
Agreement (except as supplemented, amended or superseded hereby) as fully and
completely as if such Purchaser were an original signatory to the Note Purchase
Agreement.

 

The execution hereof shall constitute a contract between the Company and the
Purchaser(s) for the uses and purposes hereinabove set forth, and this agreement
may be executed in any number of counterparts, each executed counterpart
constituting an original but all together only one agreement.

 

 

NEW MOUNTAIN FINANCE CORPORATION

 

 

 

 

 

By:

/s/ Shiraz Y. Kajee

 

 

Name:

Shiraz Y. Kajee

 

 

Title:

Chief Financial Officer and Treasurer

 

4

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

 

BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.

 

CATHOLIC LIFE INSURANCE

 

CATHOLIC UNITED FINANCIAL

 

CINCINNATI INSURANCE COMPANY

 

DEARBORN NATIONAL LIFE INSURANCE COMPANY

 

FARM BUREAU GENERAL INSURANCE COMPANY OF MICHIGAN

 

FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN

 

FARM BUREAU MUTUAL INSURANCE COMPANY OF MICHIGAN

 

MINNESOTA LIFE INSURANCE COMPANY

 

SECURIAN LIFE INSURANCE COMPANY

 

TRUSTMARK INSURANCE COMPANY

 

UNITEDHEALTHCARE INSURANCE COMPANY

 

UNITY FINANCIAL LIFE INSURANCE COMPANY

 

WESTERN FRATERNAL LIFE ASSOCIATION

 

 

 

 

 

By: Advantus Capital Management, Inc.

 

By:

/s/ Rose A. Lambros

 

 

Name:

Rose A. Lambros

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

 

SUN LIFE ASSURANCE COMPANY OF CANADA

 

 

 

 

 

By:

/s/ Deborah J. Foss

 

 

Name:

Deborah J. Foss

 

 

Title:

Managing Director, Head of Private Debt, Private Fixed Income

 

 

 

 

 

By:

/s/ Ann C. King

 

 

Name:

Ann C. King

 

 

Title:

Assistant Vice President and Senior Counsel

 

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

DELAWARE LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ James Alban

 

 

Name:

James Alban

 

 

Title:

Authorized Signer

 

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

GREAT AMERICAN LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Mark F. Muething

 

 

Name:

Mark F. Muething

 

 

Title:

Executive Vice President

 

 

 

GREAT AMERICAN INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Stephen C. Beraha

 

 

Name:

Stephen C. Beraha

 

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

GUGGENHEIM LIFE AND ANNUITY COMPANY

 

 

 

 

 

By:

/s/ Erich E. Schram

 

 

Name:

Erich E. Schram

 

 

Title:

Chief Investment Officer

 

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

MUTUAL TRUST LIFE INSURANCE COMPANY, A PAN-AMERICAN LIFE INSURANCE GROUP STOCK
COMPANY

 

 

 

 

 

By:

/s/ Lisa Baudot

 

 

Name:

Lisa Baudot

 

 

Title:

Vice President, Securities

 

 

 

PAN-AMERICAN LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Lisa Baudot

 

 

Name:

Lisa Baudot

 

 

Title:

Vice President, Securities

 

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

FEDERATED LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Donna Ennis

 

 

Name:

Donna Ennis

 

 

Title:

Vice President & Portfolio Manager

 

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

HAWAII EMPLOYERS MUTUAL INSURANCE COMPANY, INC.

 

 

 

 

 

By:

Conning, Inc., as Investment Manager

 

By:

/s/ John Petchler

 

 

Name:

John Petchler

 

 

Title:

Director

 

 

 

USABLE LIFE

 

 

 

 

 

By:

Conning, Inc., as Investment Manager

 

By:

/s/ John Petchler

 

 

Name:

John Petchler

 

 

Title:

Director

 

 

 

5 STAR LIFE INSURANCE COMPANY

 

 

 

 

 

By:

Conning, Inc., as Investment Manager

 

By:

/s/ John Petchler

 

 

Name:

John Petchler

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

THE JOHN W. JORDAN II REVOCABLE TRUST

 

 

 

 

 

By:

/s/ John W. Jordan II

 

 

Name:

John W. Jordan II

 

 

Title:

Trustee

 

--------------------------------------------------------------------------------


 

SUPPLEMENTAL REPRESENTATIONS

 

The Company represents and warrants to each Purchaser that except as hereinafter
set forth in this Exhibit A, each of the representations and warranties set
forth in Section 5 of the Note Purchase Agreement (other than representations
and warranties that apply solely to a specific earlier date which shall be true
as of such earlier date) is true and correct in all material respects as of the
date hereof with respect to the Series 2018A Notes with the same force and
effect as if each reference to “the Second Closing Notes” set forth therein was
modified to refer the “Series 2018A Notes” and each reference to “this
Agreement” therein was modified to refer to the Note Purchase Agreement as
supplemented by the Second Supplement.  The Section references hereinafter set
forth correspond to the similar sections of the Note Purchase Agreement which
are supplemented hereby:

 

Section 5.3. Disclosure.  (a) The Company, through its agent, Goldman Sachs &
Co. LLC, has delivered to each Purchaser a copy of the documents, certificates
or other writings identified in Schedule 5.3C and has made publicly available
via the Securities and Exchange Commission’s EDGAR filing system its quarterly
and annual reports on Form 10-Q and Form 10-K, respectively, including the
Company’s annual report on Form 10-K for the fiscal year ended December 31, 2016
and its quarterly report on Form 10-Q for the quarter ended September 30, 2017
(the “Initial Disclosure Materials”), relating to the transactions contemplated
hereby.  The Initial Disclosure Materials fairly describe, in all material
respects, the general nature of the business and principal properties of the
Company and its Subsidiaries.  This Agreement, the Initial Disclosure Materials,
the financial statements listed in Schedule 5.5C and the documents, certificates
or other writings delivered to the Purchasers by or on behalf of the Company
(other than financial projections, pro forma financial information, and other
forward-looking information referenced in Section 5.3(b)) on or prior to
January 23, 2018 in connection with the transactions contemplated hereby and
identified in Schedule 5.3C (this Agreement, the Initial Disclosure Materials
and such documents, certificates or other writings, including, without
limitation, valuations of Investments of the Company, and such financial
statements delivered to each Purchaser (other than financial projections, pro
forma financial information, and other forward-looking information referenced in
Section 5.3(b)) being referred to, collectively, as the “Disclosure Documents”),
taken as a whole, do not contain any untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein not
misleading in light of the circumstances under which they were made.  Except as
disclosed in the Disclosure Documents, since December 31, 2016, there has been
no change in the financial condition, operations, business, properties or
prospects of the Company or any Subsidiary except changes that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  There is no fact known to the Company that could reasonably be
expected to have a Material Adverse Effect that has not been set forth herein or
in the Disclosure Documents.

 

(b)       All financial projections, pro forma financial information and other
forward-looking information which has been delivered to each Purchaser by or on
behalf of the Company in connection with the transactions contemplated by this
Agreement are based upon good faith assumptions and, in the case of financial
projections and pro forma financial information, good

 

--------------------------------------------------------------------------------


 

faith estimates, in each case, believed to be reasonable at the time made, it
being recognized that (i) such financial information as it relates to future
events is subject to significant uncertainty and contingencies (many of which
are beyond the control of the Company) and are therefore not to be viewed as
fact, and (ii) actual results during the period or periods covered by such
financial information may materially differ from the results set forth therein.

 

Section 5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates. 
(a) Schedule 5.4C contains (except as noted therein) complete and correct lists
of (i) the Company’s Subsidiaries, showing, as to each Subsidiary, the name
thereof, the jurisdiction of its organization, and the percentage of shares of
each class of its capital stock or similar equity interests outstanding owned by
the Company and each other Subsidiary, (ii) the Company’s Affiliates, other than
Subsidiaries, and (iii) the Company’s directors and senior officers.

 

(b)       All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4C as being owned by the
Company and its Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by the Company or another Subsidiary free and clear
of any Lien that is prohibited by this Agreement.

 

(d)       No Subsidiary is subject to any legal, regulatory, contractual or
other restriction (other than the agreements listed on Schedule 5.4C and
customary limitations imposed by corporate law or similar statutes) restricting
the ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company or to any other Subsidiary of
the Company that owns outstanding shares of capital stock or similar equity
interests of such Subsidiary.

 

Section 5.5. Financial Statements; Material Liabilities.  The Company has
delivered to each Purchaser or made publicly available via the Securities and
Exchange Commission’s EDGAR filing system copies of the financial statements of
the Company and its Subsidiaries listed on Schedule 5.5C.  All of such financial
statements (including in each case the related schedules and notes) fairly
present in all material respects the consolidated financial position of the
Company and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments).  The Company and its Subsidiaries do not have any
Material liabilities that are not disclosed in the Disclosure Documents.

 

Section 5.13.       Private Offering by the Company.  Neither the Company nor
anyone acting on its behalf has offered the Series 2018A Notes or any similar
Securities for sale to, or solicited any offer to buy the Series 2018A Notes or
any similar Securities from, or otherwise approached or negotiated in respect
thereof with, any Person other than not more than 15 Institutional Investors
(including the Purchasers), each of which has been offered the Series 2018A
Notes at a private sale for investment.  Neither the Company nor anyone acting
on its behalf has taken, or will take, any action that would subject the
issuance or sale of the

 

--------------------------------------------------------------------------------


 

Series 2018A Notes to the registration requirements of section 5 of the
Securities Act or to the registration requirements of any Securities or blue sky
laws of any applicable jurisdiction.

 

Section 5.14.       Use of Proceeds; Margin Regulations.  The Company will apply
the proceeds of the sale of the Series 2018A Notes to repay outstanding
Indebtedness of the Company and its Subsidiaries and/or for other general
corporate purposes of the Company, including the acquisition and funding (either
directly or through one or more wholly-owned Subsidiaries) of leveraged loans,
mezzanine loans, high-yield securities, convertible securities, preferred stock,
common stock, and other Portfolio Investments.  No part of the proceeds from the
sale of the Series 2018A Notes hereunder will be used, directly or indirectly,
for the purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
221), or for the purpose of buying or carrying or trading in any Securities
under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220).  Margin stock does not
constitute more than 10% of the value of the consolidated assets of the Company
and the Company does not have any present intention that margin stock will
constitute more than 10% of the value of such assets. As used in this Section,
the terms “margin stock” and “purpose of buying or carrying” shall have the
meanings assigned to them in said Regulation U.

 

Section 5.15.       Existing Indebtedness; Future Liens.  (a) Except as
described therein, Schedule 5.15C sets forth a complete and correct list of all
outstanding Indebtedness of the Company and its Subsidiaries as of September 30,
2017 (including descriptions of the obligors and obligees, principal amounts
outstanding, any collateral therefor and any Guaranties thereof), since which
date there has been no Material change in the amounts, interest rates, sinking
funds, installment payments or maturities of the Indebtedness of the Company or
its Subsidiaries.  Neither the Company nor any Subsidiary is in default and no
waiver of default is currently in effect, in the payment of any principal or
interest on any Indebtedness of the Company or such Subsidiary and no event or
condition exists with respect to any Indebtedness of the Company or any
Subsidiary that would permit (or that with notice or the lapse of time, or both,
would permit) one or more Persons to cause such Indebtedness to become due and
payable before its stated maturity or before its regularly scheduled dates of
payment.

 

(b)       Except as disclosed in Schedule 5.15C, neither the Company nor any
Subsidiary has agreed or consented to cause or permit any of its property,
whether now owned or hereafter acquired, to be subject to a Lien that secures
Indebtedness or to cause or permit in the future (upon the happening of a
contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien that secures Indebtedness.

 

(c)       Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or any other
organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Company, except as
disclosed in Schedule 5.15C.

 

--------------------------------------------------------------------------------


 

[FORM OF SERIES 2018A NOTE]

 

NEW MOUNTAIN FINANCE CORPORATION

 

4.87% SERIES 2018A SENIOR NOTE DUE JANUARY 30, 2023

 

No. [                   ]
$[                         ]

 

 

 

[Date]

PPN 647551 B*0

 

 

FOR VALUE RECEIVED, the undersigned, NEW MOUNTAIN FINANCE CORPORATION (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Delaware, hereby promises to pay to [                           ],
or registered assigns, the principal sum of
[                                         ] DOLLARS (or so much thereof as shall
not have been prepaid) on January 30, 2023 (the “Maturity Date”), with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the rate of (a) subject to adjustment pursuant to
Section 1.2 of the hereinafter defined Note Purchase Agreement, 4.87% per annum
from the date hereof, payable semiannually, on the 15th day of February and
August in each year, commencing August 15, 2018, and on the Maturity Date, until
the principal hereof shall have become due and payable, and (b) to the extent
permitted by law, (x) on any overdue payment of interest and (y) during the
continuance of an Event of Default, on such unpaid balance and on any overdue
payment of any Make-Whole Amount, at a rate per annum from time to time equal to
the Default Rate (as defined in the hereinafter defined Note Purchase
Agreement).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
Wells Fargo Bank, National Association at its offices in New York, New York or
at such other place as the Company shall have designated by written notice to
the holder of this Note as provided in the Note Purchase Agreement referred to
below.

 

This Note is one of a series of Senior Notes (the “Notes”) issued pursuant to a
Supplement to the Amended and Restated Note Purchase Agreement dated as of
September 30, 2016 (as from time to time amended, supplemented or modified, the
“Note Purchase Agreement”), among the Company, the First Closing Purchasers and
the Second Closing Purchasers named therein and Additional Purchasers of Notes
from time to time issued pursuant to any Supplement to the Note Purchase
Agreement.  This Note and the holder hereof are entitled equally and ratably
with the holders of all other Notes of all series from time to time outstanding
under the Note Purchase Agreement to all the benefits provided for thereby or
referred to therein.  Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) to have made the
representation set forth in Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

 

This Note is a registered Note with the Company and, as provided in the Note
Purchase Agreement, upon surrender of this Note for registration of transfer
accompanied by a written

 

--------------------------------------------------------------------------------


 

instrument of transfer duly executed, by the registered holder hereof or such
holder’s attorney duly authorized in writing, a new Note of the same series for
a like principal amount will be issued to, and registered in the name of, the
transferee.  Prior to due presentment for registration of transfer, the Company
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

 

NEW MOUNTAIN FINANCE CORPORATION

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------